IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

CHARLES J. CROSSAN, §
§ No. 163, 2015
Plaintiff Below— §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
TRAVELERS INSURANCE § CA. No. N13C-06-258
COMPANY, §
§
Defendant Below- §
Appellee. §

Submitted: October 28, 2015
Decided: November 17, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

ORDER

On this 17lh day of November 2015, it appears to the Court that:

(1)Plaintiff-Below/Appellant Charles J. Crossan appeals from a Superior Court
Order dismissing his Declaratory Judgment Complaint against Travelers Insurance
Company. The case arises from a personal injury Crossan sustained while
constructing a garage. In a prior proceeding before the Industrial Accident Board
(“IAB”), the Board found that Crossan was an employee when injured and was
entitled to workers’ compensation beneﬁts. The Travelers policy involved in the
Declaratory Judgment action ﬁ'om which this appeal is taken is a homeowners policy

covering the property upon which the garage is located. Crossan raises one claim on

appeal, which has two parts. He contends that the trial court erred when it dismissed
his complaint because: (1) workers’ compensation exclusions found in the Travelers
homeowners insurance policy are ambiguous and inapplicable; and (2) the doctrine
of collateral estoppel is inapplicable to the IAB’s factual determination that Crossan
was an employee at the time he was injured. We find no merit to Crossan’s appeal
and afﬁrm.

(2) On May 23, 2010, Crossan was constructing a garage on Anthony
Chambers’ property. While Crossan walked across a plank that was used on the
scaffolding, the plank failed. He fell approximately seven feet to the ground resulting
in an injury to his right ankle.

(3) On March 4, 2011, Crossan ﬁled a petition with the [AB against Apex
Contracting (“Apex”), a sole proprietorship owned by Chambers, to determine what
compensation was due for the injuries he sustained. At the IAB hearing, he testiﬁed
that he quit a full-time job with another company to start working for Apex. He
stated that his primaryjob with Apex was to construct Chambers’ garage, but he also
completed otherjobs at Chambers’ direction. Crossan testiﬁed that he worked six to
seven days a week, and was paid $15 per hour.

(4) In contradiction, Chambers testiﬁed that Crossan and others worked on his

garage for free. Chambers stated that Apex had no employees, only acceptedjobs he

could do by himself, and that he used subcontractors on a limited basis. Additionally,
his wife, Melissa Chambers, testiﬁed that Apex did not have a workers’ compensation
insurance policy. The IAB concluded that Crossan was, in fact, an employee of
Apex. Further, the IAB determined that his injury was work related, and that Crossan
was entitled to workers’ compensation beneﬁts from Apex.

(5) On January 2, 2012, Crossan ﬁled suit against the Chambers alleging that
his injuries were caused by negligence on their part and that they were strictly liable
for his injury due to their failure to have workers’ compensation insurance. The
Chambers owned a homeowners policy through Travelers at the time of the injury,
but Travelers refused coverage for Crossan’s claim because the policy excluded
coverage where the injured person was eligible to receive beneﬁts under workers’
compensation law.

(6) On April 25, 2013, the Chambers assigned their interest in their Travelers
homeowners policy to Crossan. The Crossan v. Chambers1 action was stayed while
Crossan pursued this declaratory judgment action against Travelers. Crossan
contended in the Travelers declaratory judgment action that the exclusions relied
upon by Travelers in its denial of coverage were inapplicable, ambiguous and/or

against public policy. In addition, Crossan argued that the IAB’s determination as to

' Crossan v, Chambers, CA. No. N12C~01-002, at 1-2 (Del. Super. Sept. 13, 2013) (ORDER).

3

the status of his empioyment at the time of the injury did not preclude him, under the
doctrine of collateral estoppel, from asserting contrary factual allegations in the
Chambers case, i.e., that he was not an employee at the time of his injury.

(7) Based upon the evidence presented, the trial court ruled that the relevant
policy language was clear and unambiguous, and given the IAB ruling that Crossan’s
injuries were compensable under workers’ compensation law, the Travelers workers’
compensation exclusions applied. This appeal followed.

(8) “We review the grant or denial of summaryjudgment de novo.”2 “We also
exercise de novo review of the conclusions of law made in interpreting insurance
contracts.”3 “[W]hen the language of an insurance contract is clear and unequivocal,
a party will be bound by its plain meaning because creating an ambiguity where none
exists could, in effect, create a new contract with rights, liabilities and duties to which
the parties had not assented.”‘l

(9) “Under the doctrine of collateral estOppel, if a court has decided an issue
of fact necessary to its judgment, that decision precludes relitigation of the issue in
a suit on a different cause of action involving a party to the ﬁrst case.” “Collateral

estoppel extends not only to issues decided by courts, but also to issues decided by

2 Pac. Ins. Co. v. Liberty Mm. Ins. Co, 956 A.2d 1246, 1254 (Del. 2008).

3 1d.

‘ Rhone Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co, 616 A.2d 1 192, 1 195-96 (Del. 1992).
5 Messick v. Srol' Emma, 655 A.2d 1209, 1211 (Del. 1995).

4

in